DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/25/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment of the claims: (1) the 35 U.S.C. 112(b) rejections of claims 33 and 39 have been withdrawn; and (2) the rejections of claims 29 and 31-40 due to having improper Markush groupings have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 29 and 31-40
Withdrawn claims: None
Previously cancelled claims: 1-28, 30, and 41-50
Newly cancelled claims: None
Amended claims: 29
New claims: 51-58
Claims currently under consideration: 29, 31-40, and 51-58
Currently rejected claims: 29, 31-40, and 51-58
Allowed claims: None

Election/Restrictions
Applicant’s election without traverse of the compound corresponding to Tm-1 via amendment to the claim in the reply filed on 02/25/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 29 as presently amended includes designations in the list of various alternatives at pages 4-6 that are not recited in the claimed compound, thus rendering the claim indefinite. Such designations should be deleted from the claim. For example, the claim recites a list of alternatives for X12 that is not recited in the claimed compound and does not appear to be recited in any of the subsequent alternatives.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29, 31-33, 38, 39, and 51-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (U.S. 2014/0127144 A1).
Regarding claim 29, Yang et al. discloses a flavor composition comprising a compound that is N-formyl glycine ([0126], [0129]). The claimed compound encompasses N-formyl glycine when the following alternatives are selected:
R1 – H
R3 – COOH
R4 – H
n1 – 0
n2 – 0
R7 – CHO

Since all of the noted selections are recited in the claimed list of alternatives, the N-formyl glycine of Yang et al. anticipates that claimed flavor composition.
As for claim 31, Yang et al. discloses a food product comprising the N-formyl glycine ([0127]-[0128]), wherein N-formyl glycine imparts a “more long-lasting, complex and more 
As for claim 32, Yang et al. discloses a food product comprising the N-formyl glycine ([0127]-[0128]), wherein N-formyl glycine imparts a “more long-lasting, complex and more succulent” taste when tasted by a panel of experts ([0129]). Such a description is interpreted as increasing the palatability of the food product. As such, Yang et al. discloses a food product comprising the flavor composition in an amount effective to increase the palatability of the food product, as determined by a panel of taste testers.
As for claim 33, Yang et al. discloses the flavor composition as being present at a concentration of from about 1 pM to about 10M (specifically, 50-200 ppm, or 485.1- 1940.2 µM) ([0128]).
As for claim 38, Yang et al. discloses a method of increasing a kokumi taste intensity in a food product comprising admixing a food product with N-formyl glycine, wherein the N-formyl glycine is present in an amount effective to increase a kokumi taste of the food product, as determined by a panel of taste testers ([0127]-[0129]).
As for claim 39, Yang et al. discloses the flavor composition as being present at a concentration of from about 1 pM to about 10M (specifically, 50-200 ppm, or 485.1- 1940.2 µM) ([0128]).
As for claim 51, Yang et al. discloses the flavor composition as being present at a concentration of from about 1 pM to about 1M (specifically, 50-200 ppm, or 485.1- 1940.2 µM) ([0128]).
As for claims 52-54, Yang et al. discloses the flavor composition as being present in the food product at a concentration of from about 50-200 ppm ([0128]), or 0.005-0.02% w/w, which anticipates the claimed ranges of about 0.0001-10% w/w (claim 52), about 0.001%-5% w/w (claim 53), and about 0.01-1% w/w (claim 54).
As for claim 55, Yang et al. discloses the flavor composition as being present at a concentration of from about 1 pM to about 1M (specifically, 50-200 ppm, or 485.1- 1940.2 µM) ([0128]).
As for claims 56-58, Yang et al. discloses the flavor composition as being present in the food product at a concentration of from about 50-200 ppm ([0128]), or 0.005-0.02% w/w, which anticipates the claimed ranges of about 0.0001-10% w/w (claim 56), about 0.001%-5% w/w (claim 57), and about 0.01-1% w/w (claim 58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 2014/0127144 A1) in view of Meunier et al. (U.S. 2011/0142985 A1).
Regarding claim 34, Yang et al. discloses the food product of claim 31.
Yang et al. does not explicitly disclose the food product as being a pet food product.
However, Meunier et al. discloses an animal feed additive ([0001]) that may impart a kokumi taste attribute ([0052]-[0053]).
It would have been obvious to incorporate the flavor composition of Yang et al. into a pet food product. Yang et al. teaches that the compounds “can be added to all manner of consumable products” ([0115]) and lists a number of products that typical for human consumption ([0116]-[0123]). A skilled practitioner would readily recognize that animal feed products would also fall within the scope of “all manner of consumable products” and would thus be motivated to consult Meunier et al. to confirm that flavor compounds that impart kokumi attributes to a food product 
As for claim 35, Meunier et al. discloses the pet food product as being for animals in general ([0001]), such that producing a feline pet food product or a canine pet food product would be obvious to a skilled practitioner.
As for claim 36, Meunier et al. discloses the pet food product as being a wet pet food product ([0075]).
As for claim 37, Meunier et al. discloses the pet food product as being a dry pet food product ([0080]).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 2014/0127144 A1), as evidenced by Miyaki et al. (U.S. 8,541,379 B2).
Regarding claim 40, Yang et al. discloses the flavor composition of claim 29 and a method of consuming the flavor composition ([0129]). Miyaki et al. indicates that detection of kokumi taste attributes involves modulating the activity of a calcium-sensing receptor via contacting the receptor with the flavor composition (C1, L35-L39). Accordingly, the method of Yang et al. would necessarily involve modulating the activity of a calcium-sensing receptor via contacting the receptor with the flavor composition, which renders the present claim limitation obvious.
Yang et al. does not explicitly disclose the food product as being a pet food product.
However, Meunier et al. discloses an animal feed additive ([0001]) that may impart a kokumi taste attribute ([0052]-[0053]).
It would have been obvious to incorporate the flavor composition of Yang et al. into a pet food product.
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejections of claims 33 and 39 based on amendment to the claims. Accordingly, the 35 U.S.C. § 112(b) rejections have been withdrawn.
Claim Rejections – Improper Markush Grouping: Applicant has overcome the rejections of claims 29 and 31-40 due to having improper Markush groupings based on amendment to the claims. Accordingly, the rejections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 29, 31-40, and 51-58 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793